                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:19-CR-29

        vs.
                                                           MEMORANDUM AND ORDER
LEONARID DAN,

                       Defendant.


       This matter is before the Court on Defendant, Leonarid Dan’s, Motion to Suppress all

evidence and statements derived from a stop, arrest, and search of his person on November 15,

2018. Filing 15. On November 25, 2019, an evidentiary hearing was held in front of United States

Magistrate Judge Bazis. Filing 27. The Findings and Recommendation, filed on January 13, 2020,

recommend that Defendant’s Motion to Suppress be denied. Filing 33. The parties were given 14

days from the filing of the Findings and Recommendation to file any objections to the Magistrate

Judge’s decision. Filing 33. Neither party has filed an objection within the designated time.

       Failure to object to a finding of fact in a Magistrate Judge’s recommendation may be

construed as a waiver of the right to object from the district court’s order adopting the

recommendation of the finding of fact. NECrimR 59.2(e). The Magistrate Judge’s order advised

the parties that failure to object to the findings and recommendation may be held to be a waiver of

any such objection. Filing 33 at 8. After a review of the Court’s record in this matter, including

the hearing transcript, evidence submitted by the parties, and the Magistrate Judge’s well-reasoned

order, this Court will adopt the Findings and Recommendation at Filing 33.



IT IS ORDERED:



                                                 1
1. The Magistrate Judge’s Findings and Recommendation, Filing 33, are adopted;

2. Defendant, Leonarid Dan’s, Motion to Suppress Filing 15 is denied.


   Dated this 28th day of January, 2020.

                                               BY THE COURT:



                                               ________________________________
                                               Brian C. Buescher
                                               United States District Judge




                                           2
